UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6340


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VERNON BRYANT, a/k/a Raymond Jackson, a/k/a Cully, a/k/a
Samual Barry,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:97-cr-00352-REP-1)


Submitted:    April 20, 2009                    Decided:    May 11, 2009


Before WILKINSON and      TRAXLER,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vernon Bryant, Appellant Pro Se.               Stephen   Wiley Miller,
Assistant United States Attorney,            Richmond,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vernon    Bryant      appeals       the    district       court’s   order

denying   relief      on   his    motion    for    reduction      of    sentence,    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Bryant, No.

3:97-cr-00352-REP-1 (E.D. Va. Dec. 15, 2008).                     We dispense with

oral   argument    because        the    facts    and    legal     contentions      are

adequately    presented      in    the     materials     before     the    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2